DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/12/2021 and 10/27/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 10375496. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 , and 4 of US 10375496 anticipated all claimed limitations recited in claims 1-4 of the current application.
Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10375496.
Regarding claims 5 and 6: these claims are the corresponding system and non-transitory computer readable medium of claim 1 of the current application. 
Claim 1 of US 10375496 anticipated all claimed limitations recited in claim 1 of the current application as discussed above. It is well-known in the art that a specific audio processing method would be programmed as instructions, stored in a non-transitory computer readable medium, and executed by one or more processors.
Therefore, it would be obvious to a person with skills in the art that the claim 1 of US 10375496 also supports the rejections of claims 5 and 6 of the current application.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10701502. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of US 10701502 anticipated all claimed limitations recited in claim 5 of the current application.
Claims 1, 2, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10701502.
Regarding claims 1, 2, and 4: these claims are the corresponding method of the system claim 5. Claim 5 is unpatentable over claim 14 of U.S. Patent No. 10701502 as discussed above. It would be obvious to a person with skills in the art that the claim 14 of US 10701502 also supports the rejections of claims 1, 2, and 4 of the current application.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10701502.
Regarding claim 6: this claim is the corresponding non-transitory computer readable medium of the system claim 5. Claim 5 is unpatentable over claim 14 of U.S. Patent No. 10701502 as discussed above. It would be obvious to a person with skills in the art that the claim 14 of US 10701502 also supports the rejection of claim 6 of the current application. 
 Claims 1, 2, and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, and 7 of U.S. Patent No. 11115768. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 5, and 7  of US 11115768 anticipated all claimed limitations recited in claims 1, 2, and 4-6 of the current application.
Allowable Subject Matter
Claims 1-6 are allowed if the claims are amended or an eTerminal Disclaimer being filed to overcome the Double Patenting rejections set forth above.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1: the prior art fails to disclose a specific method comprising: 
	receiving a first audio signal presentation of the immersive audio content, the first audio signal presentation configured to reproduce on a first audio reproduction system; 	receiving a second audio signal presentation of the immersive audio content, the second audio signal presentation configured to reproduce on a second audio reproduction system; 
	receiving a set of dialogue estimation parameters configured to enable estimation of dialogue components from the first audio signal presentation; 20D15139USO4 
	forming a dialogue presentation of the dialogue components by applying the set of dialogue estimation parameters to the first audio signal presentation; and 
	combining the dialogue presentation with the second audio signal presentation to form a dialogue enhanced audio signal presentation for reproduction on the second audio reproduction system.
	Furthermore, the above limitations in combination with the rest od recited limitations distinguish the claim from the prior art.
Regarding independent claims 5 and 6: these claims are the corresponding system and non-transitory computer readable medium of the method claim 1. Therefore, claims 5 and 6 would be allowed under the same reasons that applied to claim 1 as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654